--------------------------------------------------------------------------------

Exhibit 10.2
 
NEITHER THE WARRANTS REPRESENTED BY THIS CERTIFICATE NOR THE SHARES OF COMMON
STOCK HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY
INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE 1933 ACT, OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS AND THE COMPANY
SHALL HAVE RECEIVED AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY AS TO SUCH
EXEMPTION.


IN ADDITION, A SECURITIES PURCHASE AGREEMENT DATED AS OF SEPTEMBER 29, 2009,
(THE “PURCHASE AGREEMENT”), A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT
ITS PRINCIPAL EXECUTIVE OFFICE, CONTAINS CERTAIN ADDITIONAL AGREEMENTS BETWEEN
THE PARTIES WITH RESPECT TO THIS WARRANT.


---------------------------------------


XODTEC GROUP USA, INC.


COMMON STOCK PURCHASE WARRANT “B”


Number of Shares:  1,000,000
Holder: Barron Partners LP
   
c/o  Barron Capital Advisors LLC
Original Issue Date: September 29, 2009
Managing Partner
   
Attn: Andrew Barron Worden
   
730 Fifth Avenue, 25th Floor
Expiration Date: September 29, 2012
New York NY 10019
   
tel 212-359-0200
Exercise Price per Share: $1.50
fax 212-359-0222



XODTEC GROUP USA, Inc., a Nevada corporation (the “Company”), hereby certifies
that, for value received, BARRON PARTNERS LP, or registered assigns (the
“Warrant Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company up to 1,000,000 shares (as adjusted from time to time
as provided in Section 7 of this Warrant, the “Warrant Shares”) of common stock,
$.001 par value (the “Common Stock”), of the Company at a price of $1.50 per
Warrant Share (as adjusted from time to time as provided in Section 7, the
“Exercise Price”), at any time and from time to time from and after the date
thereof and through September 25, 2012 (the “Expiration Date”), and subject to
the following terms and conditions:


1.              Registration of Warrant.  The Company shall register this
Warrant upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Warrant Holder hereof from time
to time.  The Company may deem and treat the registered Warrant Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Warrant Holder, and for all other purposes, and the
Company shall not be affected by notice to the contrary.


2.              Investment Representation.  The Warrant Holder by accepting this
Warrant represents that the Warrant Holder is acquiring this Warrant for its own
account or the account of an affiliate that is an accredited investor which has
been identified to and approved by (such approval not to be unreasonably
withheld or delayed) for investment purposes and not with the view to any
offering or distribution and that the Warrant Holder will not sell or otherwise
dispose of this Warrant or the underlying Warrant Shares in violation of
applicable securities laws.  The Warrant Holder acknowledges that the
certificates representing any Warrant Shares will bear a legend indicating that
they have not been registered under the 1933 Act, and may not be sold by the
Warrant Holder except pursuant to an effective registration statement or
pursuant to an exemption from registration requirements of the 1933 Act and in
accordance with federal and state securities laws.  If this Warrant was acquired
by the Warrant Holder pursuant to the exemption from the registration
requirements of the 1933 Act afforded by Regulation S thereunder, the Warrant
Holder acknowledges and covenants that this Warrant may not be exercised by or
on behalf of a Person during the one year distribution compliance period (as
defined in Regulation S) following the date hereof.  “Person” means an
individual, partnership, firm, limited liability company, trust, joint venture,
association, corporation, or any other legal entity.

 
 

--------------------------------------------------------------------------------

 

3.              Validity of Warrant and Issue of Shares.  The Company represents
and warrants that this Warrant has been duly authorized and validly issued and
warrants and agrees that all of Common Stock that may be issued upon the
exercise of the rights represented by this Warrant will, when issued upon such
exercise, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges with respect to the issue thereof other
than those incurred by the Holder.  The Company further warrants and agrees that
during the Exercise Period, the Company will at all times have authorized and
reserved a sufficient number of Common Stock to provide for the exercise of the
rights represented by this Warrant.


4.              Registration of Transfers and Exchange of Warrants.


a.             Subject to compliance with the federal and state securities laws,
the Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 12.  Upon any such registration or transfer,
a new warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder.  The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.


b.             This Warrant is exchangeable, upon the surrender hereof by the
Warrant Holder to the office of the Company specified in or pursuant to Section
9 for one or more New Warrants, evidencing in the aggregate the right to
purchase the number of Warrant Shares which may then be purchased
hereunder.  Any such New Warrant will be dated the date of such exchange.


5.              Exercise of Warrants.


a.             Upon surrender of this Warrant with the Form of Election to
Purchase attached hereto duly completed and signed to the Company, at its
address set forth in Section 13, and upon payment and delivery of the Exercise
Price per Warrant Share multiplied by the number of Warrant Shares that the
Warrant Holder intends to purchase hereunder, in lawful money of the United
States of America, by wire transfer or by certified or official bank check or
checks, to the Company, all as specified by the Warrant Holder in the Form of
Election to Purchase, the Company shall promptly (but in no event later than 7
business days after the Date of Exercise (as defined herein)) issue or cause to
be issued  and cause to be delivered to or upon the written order of the Warrant
Holder and in such name or names as the Warrant Holder may designate (subject to
the restrictions on transfer described in the legend set forth on the face of
this Warrant), a certificate for the Warrant Shares issuable upon such exercise,
with such restrictive legend as required by the 1933 Act.  Any person so
designated by the Warrant Holder to receive Warrant Shares shall be deemed to
have become holder of record of such Warrant Shares as of the Date of Exercise
of this Warrant.


b.             A “Date of Exercise” means the date on which the Company shall
have received (i) this Warrant (or any New Warrant, as applicable), with the
Form of Election to Purchase attached hereto (or attached to such New Warrant)
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares so indicated by the Warrant Holder to be
purchased.


c.             This Warrant shall be exercisable at any time and from time to
time during the Exercise Period for such number of Warrant Shares as is
indicated in the attached Form of Election To Purchase.  If less than all of the
Warrant Shares which may be purchased under this Warrant are exercised at any
time, the Company shall issue or cause to be issued, at its expense, a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares
for which no exercise has been evidenced by this Warrant.


d.             (i) Notwithstanding anything contained herein to the contrary,
but subject to Section 5(e) and Section 6, the holder of this Warrant may, at
its election exercised in its sole discretion, exercise this Warrant in whole or
in part and, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Aggregate Exercise
Price, elect instead to receive upon such exercise the “Net Number” of shares of
Common Stock determined according to the following formula (a “Cashless
Exercise”):


Net Number = (A x (B - C))/B


(ii)            For purposes of the foregoing formula:

 
- 2 -

--------------------------------------------------------------------------------

 

A= the total number shares with respect to which this Warrant is then being
exercised.


B= the last reported sale price (as reported by Bloomberg) of the Common Stock
on the trading day immediately preceding the date of the Exercise Notice.


C= the Warrant Exercise Price then in effect at the time of such exercise.


e.             The holder of this Warrant shall have the right, in its sole
discretion, to receive, in lieu of any or all of the shares of Common Stock
determined pursuant to Section 5(d) of this Warrant, such number of shares of
Series A Preferred Stock as has a liquidation preference equal to A x (B-C).


f.              The holder of this Warrant may not make a Cashless Exercise (i)
during the twelve (12) months following the Original Issue Date and (ii)
thereafter if the sale by the Holder of the Warrant Shares is covered by an
effective registration statement.


6.              Maximum Exercise.  The Warrant Holder shall not be entitled to
exercise this Warrant on a Date of Exercise in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Warrant Holder and its
affiliates on the Date of Exercise, and (ii) the number of shares of Common
Stock issuable upon the exercise of this Warrant with respect to which the
determination of this limitation is being made on an Date of Exercise, which
would result in beneficial ownership by the Warrant Holder and its affiliates of
more than 4.9% of the outstanding shares of Common Stock on such date.  This
Section 6 may be not be waived or amended. As used in this Warrant, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and Regulation 13d-3
thereunder.


7.              Adjustment of Exercise Price and Number of Shares. The character
of the shares of stock or other securities at the time issuable upon exercise of
this Warrant and the Exercise Price therefore, are subject to adjustment upon
the occurrence any of the following events which shall have occurred or which
shall occur at any time on or after the Closing Date, as defined in the Purchase
Agreement and regardless of whether any Warrants were issued on the Closing
Date:


a.             Adjustment for Stock Splits, Stock Dividends, Recapitalizations,
Etc.  The Exercise Price of this Warrant and the number of shares of Common
Stock or other securities at the time issuable upon exercise of this Warrant
shall be appropriately adjusted to reflect any stock dividend, stock split,
stock distribution, combination of shares, reverse split, reclassification,
recapitalization or other similar event affecting the number of outstanding
shares of stock or securities.


b.             Adjustment for Reorganization, Consolidation, Merger, Etc.  In
case of any consolidation or merger of the Company with or into any other
corporation, entity or person, or any other corporate reorganization, in which
the Company shall not be the continuing or surviving entity of such
consolidation, merger or reorganization (any such transaction being hereinafter
referred to as a “Reorganization”), then, in each case, the holder of this
Warrant, on exercise hereof at any time after the consummation or effective date
of such Reorganization (the “Effective Date”), shall receive, in lieu of the
shares of stock or other securities at any time issuable upon the exercise of
the Warrant issuable on such exercise prior to the Effective Date, the stock and
other securities and property (including cash) to which such holder would have
been entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).


c.             Certificate as to Adjustments.  In case of any adjustment or
readjustment in the price or kind of securities issuable on the exercise of this
Warrant, the Company will promptly give written notice thereof to the holder of
this Warrant in the form of a certificate, certified and confirmed by the Board
of Directors of the Company, setting forth such adjustment or readjustment and
showing in reasonable detail the facts upon which such adjustment or
readjustment is based.


8.             Mandatory Exercise.


 
i.
The Company shall have the right at any time, on written notice (the “Mandatory
Exercise Notice”) given not less than thirty five (35) trading days prior to the
Mandatory Exercise Date (as defined below), to require  that the Warrant Holder
exercise this Warrant in whole or in part, provided  the volume weighted average
price of one share of Common Stock on the OTC Bulletin Board or such other
securities exchange on which the Common Stock is then traded or included for
quotation (the “Market Price”) shall equal or exceed the “Target Price” for
twenty five (25) consecutive trading days ending on the Notice Date, and the
“Trading Volume” shall equal or exceed the “Target Volume” on each trading day
in the twenty five (25) trading days in the period ending on the Notice Date and
during which there has been an effective registration statement for the shares
underlying the warrants. Notice of Mandatory Exercise provided hereunder shall
be mailed by first class mail, postage prepaid or overnight courier, and sent by
telecopier or e-mail, and shall be deemed given on the date of receipt of the
notice by the Holder (the “Notice Date”). Upon receipt of the Mandatory Exercise
Notice, the Holder must (i) exercise this Warrant within thirty five (35) days;
or (ii) notify the Company of its intent to transfer this Warrant pursuant to
Section 4 of this Warrant.  In the event Holder elects to transfer this Warrant
pursuant to Section 4 of this Warrant, then the subsequent holder of this
Warrant must exercise this Warrant on or before the thirty-fifth (35) day after
notification of intent to transfer this Warrant.


 
- 3 -

--------------------------------------------------------------------------------

 

ii. 
As used in this Section 13, the following terms shall have the meanings set
forth below:



 
1.
“Mandatory Exercise Date” shall mean the date on or prior to which the Warrant
is to be exercised as set forth in the Mandatory Exercise Notice from the
Company to the Holder of the Warrant, as the same may be extended pursuant to
Section 13(b)(ii) of this Warrant.



 
2.
“Target Price” shall mean $2.50.



 
3.
“Trading Volume” shall mean the trading volume of the Common Stock (as reported
by Bloomberg L.P. or the Nasdaq Stock Market or the New York or American Stock
Exchange, as the case may be).



 
4.
“Target Volume” shall mean fifty thousand (50,000) shares and shall not be
adjusted with Reverse Split



9.              Fractional Shares.  The Company shall not be required to issue
or cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  The number of full Warrant Shares that shall be issuable upon the
exercise of this Warrant shall be computed on the basis of the aggregate number
of Warrants Shares purchasable on exercise of this Warrant so presented.  If any
fraction of a Warrant Share would, except for the provisions of this Section 8,
be issuable on the exercise of this Warrant, the Company shall, at its option,
(i) pay an amount in cash equal to the Exercise Price multiplied by such
fraction or (ii) round the number of Warrant Shares issuable, up to the next
whole number.


10.            Sale or Merger of the Company.  Upon a Merger Transaction, the
restriction contained in Section 6 shall immediately be released and the Warrant
Holder will have the right to exercise this Warrant concurrently with such
Merger Transaction.  For purposes of this Warrant, the term “Merger Transaction”
shall mean a consolidation or merger of the Company into another company or
entity in which the Company is not the surviving entity or the sale of all or
substantially all of the assets of the Company to another company or entity not
controlled by the then existing stockholders of the Company.


11.            Notice of Intent to Sell or Merge the Company.  The Company will
give Warrant Holder ten (10) business days notice before any Merger Transaction.


12.            Issuance of Substitute Warrant. In the event of a merger,
consolidation, recapitalization or reorganization of the Company or a
reclassification of Company shares of stock, which results in an adjustment to
the number of shares subject to this Warrant and/or the Exercise Price
hereunder, the Company agrees to issue to the Warrant Holder a substitute
Warrant reflecting the adjusted number of shares and/or Exercise Price upon the
surrender of this Warrant to the Company.  However, in the event that the
Company does not issue a substitute warrant, the number and class of Warrant
Shares or other securities and the Exercise Price shall be adjusted as provided
in this Warrant, and this Warrant shall relate the adjusted number of Warrant
Shares and Exercise Price.


13.            Notice.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission followed by registered or certified mail
confirmation; (iii) on the date delivered by an overnight courier service; or
(iv) on the date of delivery after it is mailed by registered or certified mail,
return receipt requested with postage and other fees prepaid as follows:

 
- 4 -

--------------------------------------------------------------------------------

 

If to the Company:


XODTEC GROUP USA, Inc.
112 North Curry Street
Carson City, NV  89703
Attention: Yao-Ting Su
E-mail: curits@xodtec.com.tw


With a copy to:




Tarter Krinsky & Drogin LLP
1350 Broadway
New York, New York 10018
Attention: Peter Campitiello
E-mail: pcampitiello@tarterkrinsky.com
Fax: (212) 216-8001


If to the Warrant Holder:


at the address or telecopier number and to the attention of the person shown on
the Company’s warrant register.:


14.            Miscellaneous.


a.              This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  This
Warrant may be amended only by a writing signed by the Company and the Warrant
Holder.


b.             Nothing in this Warrant shall be construed to give to any person
or corporation other than the Company and the Warrant Holder any legal or
equitable right, remedy or cause of action under this Warrant; this Warrant
shall be for the sole and exclusive benefit of the Company and the Warrant
Holder.


c.              This Warrant shall be governed by, construed and enforced in
accordance with the internal laws of the State of New York without regard to the
principles of conflicts of law thereof.


d.              The headings herein are for convenience only, do not constitute
a part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.


e.              In case any one or more of the provisions of this Warrant shall
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Warrant shall not in any way be
affected or impaired thereby and the parties will attempt in good faith to agree
upon a valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.


f.              The Warrant Holder shall not, by virtue hereof, be entitled to
any voting or other rights of a stockholder of the Company, either at law or
equity, and the rights of the Warrant Holder are limited to those expressed in
this Warrant.IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed by the authorized officer as of the date first above stated.


Date: September 29, 2009
XODTEC GROUP USA, INC.
         
By:
 
   
Name:
Yao-Ting Su
 
Title:
Chief Executive Officer


 
- 5 -

--------------------------------------------------------------------------------

 

FORM OF ELECTION TO PURCHASE


(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)


To:  XODTEC GROUP USA, INC.:


In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), $.001 par value, of XODTEC GROUP USA, Inc. and
encloses the warrant and $____ for each Warrant Share being purchased or an
aggregate of $________________ in cash or certified or official bank check or
checks, which sum represents the aggregate Exercise Price (as defined in the
Warrant) together with any applicable taxes payable by the undersigned pursuant
to the Warrant.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:



                   
(Please print name and address)
         
(Please insert Social Security or Tax Identification Number)
 



If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:



                   



(Please print name and address)


Dated:  _______________
Name of Warrant Holder:




 
(Print)
             
(By:)
                     
(Name:)
             
(Title:)
             
Signature must conform in all respects to name of
 
Warrant Holder as specified on the face of the
 
Warrant

 
 
- 6 -

--------------------------------------------------------------------------------